1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: February 8, 2018


 4 NO. S-1-SC-35477

 5 STATE OF NEW MEXICO,

 6       Plaintiff-Appellee,

 7 v.

 8 NOE TORRES,

 9       Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
11 Drew D. Tatum, District Judge


12 McGarry Law Office
13 Kathleen McGarry
14 Glorieta, NM

15 for Appellant


16 Hector H. Balderas, Attorney General
17 Charles J. Gutierrez, Assistant Attorney General
18 Albuquerque, NM

19 for Appellee
 1                                       OPINION

 2 DANIELS, Justice.

 3   {1}   Defendant Noe Torres appeals his convictions of multiple offenses arising from

 4 a shooting into a home that missed the intended victim but resulted in the killing of

 5 a young boy. Among other questions he raises are several issues regarding the scope

 6 of constitutional double jeopardy protections against multiple punishments for the

 7 same offense. With regard to those double jeopardy issues, we hold that:

 8         (1) Conviction and punishment for both attempted murder of an intended

 9 victim and a resulting murder of a different but unintended victim when the two

10 crimes causing harm to the separate victims arise from the same act does not violate

11 the double jeopardy clause;

12         (2) The double jeopardy clause does protect against multiple punishments for

13 causing death or great bodily harm to a victim by shooting at a dwelling and for first-

14 degree murder of the same victim when the same shooting caused the great bodily

15 harm and the resulting death; and

16         (3) The double jeopardy clause also protects against multiple conspiracy

17 convictions for entering into a single criminal conspiracy with objectives to commit

18 more than one criminal offense.

19   {2}   We reject Defendant’s other claims relating to alleged trial errors.
 1 I.      BACKGROUND

 2   {3}   In the early hours of September 15, 2005, nine shots were fired through a

 3 bedroom window of an apartment in Clovis, killing ten-year-old Carlos Perez. Carlos

 4 had been sleeping in the bedroom he shared with his older brother, the intended

 5 victim, seventeen-year-old Ruben Perez.

 6   {4}   That night there were two distinct groups of actors involved in the shooting:

 7 one group in a Suburban and the other in a Camry. The two groups converged at the

 8 apartment complex where the shooting took place. The Suburban group included

 9 Orlando Salas, Demetrio Salas, David Griego, and Melissa Sanchez. The Camry

10 group included Defendant, Edward Salas, Krystal Anson, and Ashley Garcia.

11   {5}   The day before the shooting, an altercation between Orlando Salas and Ruben

12 Perez took place at their high school. Later that night, in the early hours of September

13 15, Orlando and his older brother Demetrio picked up two friends, Melissa Sanchez

14 and David Griego, in the Salas’s blue and white Suburban. They pulled into an

15 alleyway near the Gatewood Apartments where Ruben lived. Orlando and Demetrio

16 said they wanted to get that “sewer rat,” referring to Ruben.

17   {6}   Demetrio then drove to the house of a friend, Eric Gutierrez, that was near the

18 Gatewood Apartments and dropped off Melissa and Orlando. Demetrio said he and



                                              2
 1 David were “going to go do a mission” and left. About five minutes later Demetrio

 2 and David returned to Eric’s house. Demetrio was described as “on an adrenaline

 3 rush” and holding a gun. Demetrio said, “We just went and blasted nine rounds into

 4 that sewer rat’s house, pow, pow, pow, pow.” Demetrio told Melissa not to touch him

 5 because he had gunpowder residue on him. Eric turned on his police scanner, and

 6 they heard that a child had been shot and that police were looking for a blue and

 7 white Suburban. Eric heard someone say, “Oh we got the wrong . . . guy.”

 8   {7}   On September 14, 2005, Defendant was with Krystal Anson, Ashley Garcia,

 9 and Edward Salas, the older brother of Demetrio and Orlando. Later, in the early

10 hours of September 15, Defendant, Krystal, Ashley, and Edward drove to the

11 Gatewood Apartments in Krystal’s white Camry. They parked the Camry on the street

12 near the apartments. Defendant and Edward got out and ordered Krystal and Ashley

13 to stay in the car.

14   {8}   The Salas Suburban was parked down the street from the Camry. Two people

15 got out of the Suburban and met Defendant and Edward at the apartment complex.

16 Defendant, Edward, and the two from the Suburban shook hands and then

17 disappeared from the sight of the Camry occupants.

18   {9}   Krystal and Ashley got out of the Camry and walked to a nearby park. The girls



                                              3
 1 were talking and smoking cigarettes at the park when they heard gunshots and ran

 2 back to the Camry. Defendant and Edward were also running to the Camry. When

 3 Defendant got to the car he was described as excited and smelling like “burned

 4 matches.” Defendant got into the driver’s seat of the Camry, Edward got into the front

 5 passenger seat, the girls got into the back seat, and they “took off.” When Edward

 6 received a phone call, Defendant turned up the radio volume. Krystal heard Edward

 7 say to Defendant, “We didn’t get him. We got the little boy,” and then heard

 8 Defendant reply, “Are you sure it was the little boy?”

 9   {10}   The next day, Defendant went to the house of a girl he was dating. They packed

10 bags and hurriedly left for Mexico. Two days after the murder, police obtained an

11 arrest warrant for Defendant. Defendant was arrested more than six years later in

12 Chihuahua, Mexico, and after another six months was brought back to New Mexico

13 for trial.

14   {11}   At Defendant’s March 2015 trial, a crime scene expert testified that a shooter

15 fired nine rounds into the bedroom window of the Perez residence and estimated that

16 the shooter’s position was two to three feet from the window. Additionally, a

17 ballistics expert testified that the smell of gunpowder is similar to the smell of burned

18 matches.



                                               4
 1   {12}   The jury found Defendant guilty of shooting at a dwelling resulting in death or

 2 great bodily harm to Carlos, first-degree murder of Carlos, attempted first-degree

 3 murder of Ruben, conspiracy to commit first-degree murder, conspiracy to shoot at

 4 a dwelling, transportation of a firearm by a felon, and intimidation of a witness. At

 5 sentencing, the district court found Defendant to be a habitual offender and increased

 6 his sentence by three years. Defendant was sentenced to a total penitentiary term of

 7 life imprisonment plus thirty-one and one-half years.

 8   {13}   Defendant appealed his convictions to this Court. See N.M. Const. art VI, § 2

 9 (“Appeals from a judgment of the district court imposing a sentence of death or life

10 imprisonment shall be taken directly to the supreme court.”). He challenges his

11 convictions on four grounds: (1) several of the convictions violated constitutional

12 protections against double jeopardy, (2) the convictions were not supported by

13 sufficient evidence, (3) the district court erred in not allowing him to cross-examine

14 a witness regarding a prior bad act, and (4) his constitutional rights were violated

15 when the district court did not allow him to attend sidebar conferences with his

16 counsel and because he was shackled to the table during trial. Defendant also

17 contends that a time-barred prior felony was unlawfully used to impose a habitual

18 offender sentence enhancement.



                                               5
 1 II.      DISCUSSION

 2 A.       Double Jeopardy Challenges

 3   {14}   We first address Defendant’s arguments that the following combinations of

 4 convictions constitute impermissible double jeopardy: (1) first-degree murder of

 5 Carlos and shooting at a dwelling resulting in death or great bodily harm to Carlos,

 6 (2) first-degree murder of Carlos and attempted first-degree murder of Ruben, and (3)

 7 conspiracy to commit first-degree murder and conspiracy to commit shooting at a

 8 dwelling.

 9   {15}   The double jeopardy protections of the United States Constitution and the New

10 Mexico Constitution guarantee that a state may not compel a person to be “twice put

11 in jeopardy” for the same criminal offense. U.S. Const. amend. V; see N.M. Const.

12 art. II, § 15; Benton v. Maryland, 395 U.S. 784, 787, 793-94 (1969) (holding that the

13 Fourteenth Amendment secures to defendants in state prosecutions the protections of

14 the Double Jeopardy Clause of the Fifth Amendment, overruling Palko v.

15 Connecticut, 302 U.S. 319 (1937)). Double jeopardy may result from (1) “a second

16 prosecution for the same offense after acquittal,” (2) “a second prosecution for the

17 same offense after conviction,” and (3) “multiple punishments for the same offense.”

18 State v. Gallegos, 2011-NMSC-027, ¶ 30, 149 N.M. 704, 254 P.3d 655 (internal



                                              6
 1 quotation marks and citation omitted) (explaining that both the state and federal

 2 constitutions provide these three levels of protection).

 3   {16}   As to the third of those categories, there are two ways in which double jeopardy

 4 protections can be violated by multiple punishments. State v. Bernal, 2006-NMSC-

 5 050, ¶ 7, 140 N.M. 644, 146 P.3d 289. One is where a defendant suffers multiple

 6 punishments under the same statute for the same conduct, which presents a unit-of-

 7 prosecution issue. Id. The other is where a defendant is convicted under different

 8 statutes but the same criminal conduct is the basis underlying the multiple charges.

 9 Id. ¶¶ 7, 10. This latter category, termed a double-description violation, id., is relevant

10 to the issues we address in this case.

11   {17}   A double jeopardy challenge presents a question of constitutional law, which

12 we review de novo. Gallegos, 2011-NMSC-027, ¶ 51.

13 1.       The Double Jeopardy Clause Prohibits Multiple Punishments for Both
14          Causing Death or Great Bodily Harm by Shooting into a Dwelling and
15          First-Degree Murder for the Same Death

16   {18}   In reviewing a double-description double jeopardy challenge, where a

17 defendant’s conduct violates more than one statute, we must first determine whether

18 the defendant’s conduct was unitary, requiring an analysis of whether or not a

19 defendant’s acts are separated by sufficient “indicia of distinctness.” State v. DeGraff,



                                                7
 1 2006-NMSC-011, ¶¶ 26-27, 139 N.M. 211, 131 P.3d 61. If the conduct is not unitary,

 2 then there is no double jeopardy violation. State v. Silvas, 2015-NMSC-006, ¶ 9, 343

 3 P.3d 616. If the conduct is unitary, we must determine whether the Legislature

 4 intended multiple punishments for the unitary action. Id.

 5   {19}   When determining whether a defendant’s conduct is unitary “we have looked

 6 for an identifiable point at which one of the charged crimes had been completed and

 7 the other not yet committed. We have also looked for an event that intervened

 8 between the initial use of force and the acts that caused death.” DeGraff, 2006-

 9 NMSC-011, ¶ 27 (citations omitted).

10   {20}   The State concedes that Defendant’s conduct was unitary with respect to the

11 crimes of first-degree murder and shooting at a dwelling. Defendant’s convictions

12 arose from only one act, shooting through the Perez window. There was no

13 identifiable point in time or intervening event between the completion of the shooting

14 and the act causing the killing; they were one and the same. See State v. Montoya,

15 2013-NMSC-020, ¶ 30, 306 P.3d 426 (“[The d]efendant’s act of shooting the driver

16 of the [vehicle] was the common factual basis for both the shooting into the motor

17 vehicle and the voluntary manslaughter convictions, and his culpable conduct was

18 therefore ‘unitary.’” (citation omitted)); State v. Gutierrez, 2011-NMSC-024, ¶¶ 2,



                                             8
 1 54, 150 N.M. 232, 258 P.3d 1024 (holding that the defendant’s conduct underlying

 2 the convictions of both armed robbery and unlawful taking of a motor vehicle was

 3 unitary because both convictions were based on the conduct of stealing a car).

 4   {21}   When unitary conduct is the basis for multiple convictions, we must attempt

 5 to determine whether “the Legislature[] inten[ded] to punish the crimes separately.”

 6 State v. Swick, 2012-NMSC-018, ¶ 11, 279 P.3d 747. “In analyzing legislative intent,

 7 we first look to the language of the statute itself.” Id. If the Legislature clearly

 8 authorized multiple punishments the analysis is over, and there is no double jeopardy

 9 violation. Gutierrez, 2011-NMSC-024, ¶ 50. If the statutory language does not

10 explicitly allow for multiple punishments, we apply canons of construction to

11 determine legislative intent. Swafford v. State, 1991-NMSC-043, ¶¶ 12-13, 112 N.M.
12 3, 810 P.2d 1223 (discussing various canons of construction to determine legislative

13 intent in a double jeopardy analysis, looking to the language, structure, and legislative

14 history of the statutes and the social evils sought to be addressed by the statutes). If

15 “the legislative intent remains ambiguous, the rule of lenity requires us to presume

16 that the Legislature did not intend multiple punishments for the same conduct.”

17 Swick, 2012-NMSC-018, ¶ 13.

18   {22}   The statute criminalizing shooting at a dwelling and causing great bodily harm



                                               9
 1 provides, in pertinent part, “Whoever commits shooting at a dwelling or occupied

 2 building that results in great bodily harm to another person is guilty of a second

 3 degree felony.” NMSA 1978, § 30-3-8(A) (1993); see State v. Varela,

 4 1999-NMSC-045, ¶ 14, 128 N.M. 454, 993 P.2d 1280 (recognizing that the statutory

 5 element of great bodily harm could be established by proof of a death resulting from

 6 shooting into a dwelling). The murder statute provides, in pertinent part, “Murder in

 7 the first degree is the killing of one human being by another without lawful

 8 justification or excuse, by any of the means with which death may be caused . . . by

 9 any kind of willful, deliberate and premeditated killing.” NMSA 1978, § 30-2-1(A)(1)

10 (1994).

11   {23}   Because the statutes at issue in this case do not explicitly address allowance for

12 multiple punishments when the conduct is unitary, we must apply canons of

13 construction to try to ascertain the Legislature’s intent.

14   {24}   One of the canons of construction is what has been referred to in our

15 jurisprudence as a modified Blockburger test, which originated with Blockburger v.

16 United States, 284 U.S. 299, 304 (1932) (announcing a simple test to determine

17 whether there are single or multiple offenses: whether each criminal statute “requires

18 proof of a fact which the other does not”). See Montoya, 2013-NMSC-020, ¶ 31



                                                10
 1 (observing that “[a]lthough the Blockburger test has the virtue of simplicity, it has

 2 been justly criticized as a mechanical test that compares statutory elements and is

 3 only sometimes related to substantive sameness” (internal quotation marks and

 4 citation omitted)). A literal application of the original Blockburger test would result

 5 in a determination that the multiple convictions in this case did not constitute double

 6 jeopardy because causing great bodily harm or death by shooting at a dwelling does

 7 not require the killing of a human being while the murder statute does not require

 8 shooting at a dwelling. But we have long rejected such a mechanical application. See,

 9 e.g., State v. Santillanes, 2001-NMSC-018, ¶¶ 5, 24, 38, 130 N.M. 464, 27 P.3d 456

10 (recognizing that one death could result in only one homicide conviction under New

11 Mexico law and holding that a defendant could not be punished separately for

12 vehicular homicide and child abuse resulting in death, despite the fact that a

13 mechanical application of the original Blockburger elements test would permit double

14 punishment).

15   {25}   In New Mexico, we now apply a modified Blockburger test to not only the

16 defining statutes in the abstract but also to the State’s theory of the particular case,

17 because our law does not permit an application of Blockburger that is “so mechanical

18 that it is enough for two statutes to have different elements.” Swick,



                                              11
 1 2012-NMSC-018, ¶ 21 (explaining and applying the modified Blockburger test).

 2   {26}   In Montoya we held that convictions for causing great bodily harm to a person

 3 by shooting at a motor vehicle and the resulting homicide of the same person

 4 constituted double jeopardy when both convictions were based on the unitary conduct

 5 of shooting at a person in a motor vehicle. See 2013-NMSC-020, ¶ 54. While

 6 Montoya specifically addressed the shooting at a motor vehicle provision rather than

 7 the shooting at a dwelling provision at issue in the present case, these analogous

 8 subsections of the same statute, § 30-3-8, create similar offenses that address the same

 9 evil. Like the crime of shooting at a motor vehicle, the crime of shooting at a dwelling

10 was enacted to protect against death and personal injury. See Montoya, 2013-NMSC-

11 020, ¶¶ 44-45, 52. As we have recognized, the Legislature also enacted the murder

12 statute to deter intentional infliction of serious personal injury. See Swick, 2012-

13 NMSC-018, ¶ 29 (“[T]he attempted murder statute concerns itself with the intent to

14 harm fatally.”).

15   {27}   This case is conceptually indistinguishable from Montoya. Because the crime

16 of causing great bodily harm or death by shooting at a dwelling and the crime of

17 murder are directed at punishing the same social evil, causing death or bodily harm

18 to a person, we conclude for the reasons we set out in Montoya that the Legislature



                                              12
 1 did not intend to subject Defendant to multiple punishments for the killing of a single

 2 victim. See Montoya, 2013-NMSC-020, ¶ 54; see also Swick, 2012-NMSC-018, ¶ 29

 3 (holding that because both the attempted murder and the aggravated battery statutes

 4 “address the social evil of harmful attacks on a person’s physical safety and

 5 integrity,” convictions of both violate double jeopardy). We therefore hold that

 6 imposition of multiple punishments for the single death of Carlos Perez would

 7 constitute double jeopardy.

 8   {28}   When double jeopardy protections require one of two otherwise valid

 9 convictions to be vacated, we vacate the conviction carrying the shorter sentence. See

10 Montoya, 2013-NMSC-020, ¶¶ 55-56 (avoiding violation of double jeopardy

11 protections by vacating the conviction carrying the shorter sentence); Swick, 2012-

12 NMSC-018, ¶ 31 (same). Because first-degree murder carries a life sentence, see

13 NMSA 1978, § 31-18-14 (2009), and shooting at a dwelling with resulting death or

14 great bodily harm carries a sentence of fifteen years imprisonment, see NMSA 1978,

15 § 31-18-15(A)(4) (2007, amended 2016), we vacate Defendant’s conviction for

16 shooting at a dwelling.

17 2.       Defendant’s First-Degree-Murder and Attempted-First-Degree-Murder
18          Convictions Related to Different Victims Did Not Constitute Double
19          Jeopardy



                                             13
 1   {29}   Defendant was convicted for murdering Carlos Perez and for attempting to

 2 murder Ruben Perez. He argues that these convictions of murder and attempted

 3 murder constitute double jeopardy because the conviction for murdering Carlos was

 4 based on “transferred intent.” Defendant essentially contends that any intent applies

 5 to the conviction for murdering Carlos and cannot be used again to convict him for

 6 attempting to murder Ruben. We agree with the State that there is no double jeopardy

 7 violation because the number of murder convictions is dependent on the number of

 8 victims: Carlos was a victim of murder, and Ruben was a victim of attempted murder.

 9   {30}   “The doctrine of transferred intent is a legal fiction that is used to hold a

10 defendant criminally liable to the full extent of his or her criminal culpability . . .

11 where a defendant, while intending to kill one person, accidentally kills an innocent

12 bystander or another unintended victim.” State v. Fekete, 1995-NMSC-049, ¶ 21, 120

13 N.M. 290, 901 P.2d 708 (citation omitted). “Contrary to what its name implies, the

14 transferred intent doctrine does not refer to any actual intent that is capable of being

15 used up.” People v. Bland, 48 P.3d 1107, 1113 (Cal. 2002) (internal quotation marks

16 and citation omitted). The New Mexico murder statute incorporates the doctrine of

17 transferred intent by not requiring proof of intent to kill a specific person. See § 30-2-

18 1(A); Fekete, 1995-NMSC-049, ¶ 23.



                                               14
 1   {31}   In State v. Gillette, the Court of Appeals upheld three counts of attempted first-

 2 degree murder, two counts based on a theory of transferred intent and one count for

 3 the attempt on the intended victim. See 1985-NMCA-037, ¶¶ 38, 47-48, 102 N.M.
4 695, 699 P.2d 626. In “a bizarre and tangled scenario,” the defendant attempted to kill

 5 the intended victim by anonymously leaving a poisoned soft drink for the victim at

 6 her workplace. Id. ¶¶ 2, 8. The intended victim and her two friends drank part of the

 7 poisoned drink. Id. ¶ 8. None of the three victims suffered any injury. Id. ¶ 46. The

 8 Court of Appeals held that a victim need not be injured for a defendant to be guilty

 9 of attempted murder and, because the defendant intended to kill the victim, that the

10 “defendant’s felonious intent to kill is transferred to others who foreseeably may also

11 ingest the poison.” Id. ¶¶ 45, 47.

12   {32}   Gillette is instructive. If one of the friends in Gillette had died, the defendant

13 could have been convicted on one count of first-degree murder, predicated on

14 transferred intent, and two counts of attempted murder for the victims who survived.

15 Based on the reasoning in Gillette, a defendant can be convicted of attempted murder

16 for the attempt to kill the intended victim and convicted of murder of additional

17 victims who were actually killed, based on a theory of transferred intent.

18   {33}   In reviewing a unit-of-prosecution double jeopardy challenge, where an



                                                15
 1 accused is convicted of multiple violations of a single statute, “the only basis for

 2 dismissal is proof that a suspect is charged with more counts of the same statutory

 3 crime than is statutorily authorized.” Bernal, 2006-NMSC-050, ¶ 13. “The unit-of-

 4 prosecution analysis is done in two steps. First, we review the statutory language for

 5 guidance on the unit of prosecution. If the statutory language spells out the unit of

 6 prosecution, then we follow the language, and the unit-of-prosecution inquiry is

 7 complete.” Id. ¶ 14 (citation omitted). If the statute is not clear, we must “determine

 8 whether a defendant’s acts are separated by sufficient ‘indicia of distinctness’ to

 9 justify multiple punishments under the same statute.” Id. (citation omitted).

10   {34}   Here we need not get past the first step in the unit-of-prosecution analysis

11 because the murder statute is clear regarding the unit of prosecution. See § 30-2-1(A)

12 (“Murder in the first degree is the killing of one human being by another . . . .”). The

13 unit of prosecution under our murder statute depends on the number of victims, where

14 one murder results in one murder charge and two murders result in two murder

15 charges. See id. Because the unit of prosecution in the murder statute is clearly

16 dependent on the number of victims, it follows that the Legislature intended the unit

17 of prosecution for attempted murder to also depend on the number of victims targeted

18 in the attempt. See Bernal, 2006-NMSC-050, ¶¶ 19, 31, 37 (looking to the robbery



                                              16
 1 statute to determine the unit of prosecution for attempted robbery); State v. Vega, No.

 2 33,363, dec. ¶ 60 (N.M. Sup. Ct. Jan. 9, 2014) (nonprecedential) (holding that the unit

 3 of prosecution for attempted first-degree murder is the same as that for murder).

 4 Because there were two victims in this case, the two convictions under Section 30-2-

 5 1(A)(1) for the crimes committed against each victim do not constitute multiple

 6 punishments for the same offense in violation of double jeopardy protections.

 7 Accordingly, we affirm Defendant’s convictions of the attempted murder of Ruben

 8 Perez and the murder of Carlos Perez.

 9 3.       Multiple Convictions of Conspiracy to Commit First-Degree Murder and
10          Conspiracy to Shoot at a Dwelling Based on a Single Conspiratorial
11          Agreement Constitute Double Jeopardy

12   {35}   Defendant was convicted of conspiracy to commit first-degree murder and

13 conspiracy to shoot at a dwelling in an attempt to commit the murder. The district

14 court merged these two conspiracy convictions by imposing one sentence for the two.

15 Defendant argues that his multiple conspiracy convictions constitute double jeopardy

16 because the State failed to prove two separate conspiracies and contends that the

17 district court’s merging of the sentences did not cure the double jeopardy violation.

18 Defendant is correct.

19   {36}   In Gallegos, 2011-NMSC-027, ¶¶ 1, 34, we addressed the problem of splitting



                                             17
 1 a conspiratorial agreement into multiple charges of conspiracy based simply on the

 2 number of crimes contemplated in the conspiracy. We observed that “[w]here there

 3 is one agreement to commit two or more criminal acts, the perpetrators are guilty of

 4 a single conspiracy” and accordingly that “the number of agreements to break the law

 5 determines the number of criminal conspiracies subject to prosecution.” Id. ¶ 34

 6 (internal quotation marks and citation omitted).

 7   {37}   To avoid imposing multiple punishments for what in reality is often one

 8 criminal conspiratorial agreement with multiple objectives, we held in Gallegos that

 9 “[t]he Legislature established . . . a rebuttable presumption that multiple crimes are

10 the object of only one, overarching, conspiratorial agreement subject to one, severe

11 punishment set at the highest crime conspired to be committed.” Id. ¶ 55. “[T]he state

12 has an opportunity to overcome the Legislature’s presumption of singularity, but

13 doing so requires the state to carry a heavy burden.” Id.

14   {38}   In Gallegos, the defendant was convicted of three conspiracy charges:

15 conspiracy to commit first-degree murder, conspiracy to commit aggravated arson,

16 and conspiracy to commit kidnaping. Id. ¶ 27. All the conspiracy convictions arose

17 from attempts by the defendant and several others to kill the victim. Id. ¶¶ 8-14, 57.

18 The evidence that the crimes were committed in a relatively short period of time, were



                                             18
 1 continuous, and were undisturbed by an intervening event strongly supported the

 2 conclusion that the defendant and his coconspirators formed only one overarching

 3 agreement rather than three separate agreements. Id. ¶ 60. Accordingly, we held that

 4 the state had established only a single conspiracy to kill. Id. ¶ 64.

 5   {39}   In the present case, the State presented no evidence to rebut the presumption

 6 that the agreement to murder Ruben Perez and the agreement to shoot at a dwelling

 7 to accomplish that goal were the objects contemplated by one conspiratorial crime.

 8 Accordingly, the State has conceded on appeal that Defendant should be convicted

 9 of one conspiracy, rather than two. We agree that the evidence supports the

10 conclusion that there was only one conspiracy, the conspiracy to murder Ruben Perez

11 by shooting into his bedroom.

12   {40}   New Mexico law is also clear that a double jeopardy violation is not cured by

13 merging multiple convictions for concurrent sentencing. See id. ¶ 64 (“[D]ouble

14 jeopardy problems are not cured by the trial court imposing concurrent sentences for

15 the multiple convictions . . . .” (internal quotation marks and citation omitted)). “[T]he

16 appropriate remedy is to vacate [the d]efendant’s redundant convictions with

17 punishment imposed on the single remaining conspiracy at the level of the highest

18 crime conspired to be committed.” Id. (internal quotation marks and citation omitted).



                                               19
 1 Accordingly, we vacate Defendant’s conviction of conspiracy to shoot at a dwelling.

 2 B.       Sufficiency of the Evidence Challenges

 3   {41}   Defendant contends that his convictions are not supported by sufficient

 4 evidence. We address sufficiency of the evidence for the convictions that we have not

 5 already determined should be vacated on double jeopardy grounds.

 6   {42}   In reviewing for sufficiency of the evidence, we must determine “whether

 7 substantial evidence of either a direct or circumstantial nature exists to support a

 8 verdict of guilt beyond a reasonable doubt with respect to every element essential to

 9 a conviction.” State v. Duran, 2006-NMSC-035, ¶ 5, 140 N.M. 94, 140 P.3d 515

10 (internal quotation marks and citation omitted). Substantial evidence is “such relevant

11 evidence as a reasonable mind might accept as adequate to support a conclusion.”

12 Rinker v. State Corp. Comm’n, 1973-NMSC-021, ¶ 5, 84 N.M. 626, 506 P.2d 783.

13 “[W]e must view the evidence in the light most favorable to the guilty verdict,

14 indulging all reasonable inferences and resolving all conflicts in the evidence in favor

15 of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d
16 176.

17 1.       Sufficient Evidence Supports Defendant’s Convictions of Attempted First-
18          Degree Murder of Ruben Perez and First-Degree Murder of Carlos Perez

19   {43}   We address Defendant’s contention that there is insufficient evidence to prove

                                              20
 1 he had the requisite mens rea for first-degree murder and attempted first-degree

 2 murder, either as a principal or as an accessory. The requisite mens rea for each of

 3 these crimes is deliberate intent to murder. See § 30-2-1(A)(1); NMSA 1978, § 30-28-

 4 1 (1963); UJI 14-201 NMRA; UJI 14-2801 NMRA. “A deliberate intention may be

 5 inferred from all of the facts and circumstances of the killing. The word deliberate

 6 means arrived at or determined upon as a result of careful thought and the weighing

 7 of the consideration for and against the proposed course of action.” UJI 14-201.

 8   {44}   “In New Mexico, [a] person may be charged with and convicted of the crime

 9 as an accessory if he procures, counsels, aids or abets in its commission . . . although

10 he d[oes] not directly commit the crime . . . .” State v. Carrasco, 1997-NMSC-047,

11 ¶ 6, 124 N.M. 64, 946 P.2d 1075 (internal quotation marks and citation omitted). A

12 person who is an accessory to a crime is equally culpable and subject to the same

13 punishment as the principal actor. Id. “The evidence of aiding and abetting may be

14 as broad and varied as are the means of communicating thought from one individual

15 to another; by acts, conduct, words, signs, or by any means sufficient to incite,

16 encourage or instigate commission of the offense.” State v. Ochoa, 1937-NMSC-051,

17 ¶ 31, 41 N.M. 589, 72 P.2d 609. A defendant’s “mere presence without some outward

18 manifestation of approval is insufficient” to uphold a conviction on a theory of



                                              21
 1 accessory liability. State v. Salazar, 1967-NMSC-187, ¶ 4, 78 N.M. 329, 431 P.2d 62.

 2 In addition to aiding and abetting, to be convicted of the crime the accessory must

 3 “share the criminal intent of the principal . . . .” State v. Marquez, 2010-NMCA-064,

 4 ¶¶ 9, 13, 148 N.M. 511, 238 P.3d 880 (stating that the requisite mens rea for homicide

 5 or great bodily injury by vehicle is conscious wrongdoing and that in order to prove

 6 accessory liability for this crime, “it would be necessary for the [s]tate to demonstrate

 7 that [a d]efendant encouraged and shared the intent of conscious wrongdoing with

 8 [the principal actor]”).

 9   {45}   Defendant argues that his case is controlled by State v. Vigil, where we held

10 that the defendant’s first-degree murder conviction was not supported by substantial

11 evidence. See 2010-NMSC-003, ¶¶ 1, 4, 147 N.M. 537, 226 P.3d 636. In Vigil, the

12 jury found the defendant guilty of first-degree murder on a theory of accessory

13 liability. Id. ¶ 1. The victim owed the defendant’s cousin money, which precipitated

14 an altercation between the defendant and the victim. Id. ¶ 6. Later that day, the victim

15 and the defendant showed up in separate vehicles at the residence of the defendant’s

16 girlfriend. Id. ¶¶ 7-9. The defendant, angered that the victim was at his girlfriend’s

17 residence, got out of his vehicle in a rage and punched the victim twice through the

18 open window of the victim’s car. Id. ¶ 10. The victim shot the defendant and sped off.



                                              22
 1 Id. ¶¶ 10-11. The defendant fell to the ground and remained there until he was taken

 2 to the hospital. Id. ¶ 10. As the victim was driving away, the defendant’s cousin and

 3 two others appeared at the scene and fired shots into the victim’s retreating vehicle,

 4 killing the victim. Id. ¶ 11. We held that there was insufficient evidence to uphold the

 5 defendant’s conviction of first-degree murder under a theory of accessory liability.

 6 Id. ¶¶ 22-23. The defendant was incapacitated at the time the principal actor formed

 7 the requisite intent, and the defendant had not participated in planning the killing and

 8 did not help or encourage the principal in any way. Id. ¶¶ 19-21.

 9   {46}   In this case the record contains sufficient evidence to support a jury finding that

10 Defendant had the deliberate intent to kill Ruben and that he helped in the planning

11 of the crime. Defendant spent the day before the murder with Edward, who had a

12 motive to kill Ruben. See State v. Motes, 1994-NMSC-115, ¶¶ 12, 14-15, 118 N.M.
13 727, 885 P.2d 648 (considering motive in assessing whether the defendant had the

14 deliberate intent to kill). Defendant secured for himself and Edward a ride in the

15 Camry to the apartment complex where Ruben lived where the two got out of the

16 Camry, shook hands with those in the Suburban group in front of the apartment

17 building, and disappeared from sight with the other two shortly before gunshots were

18 heard. From this, a jury could reasonably infer that Defendant aided and abetted in



                                                23
 1 the plan to kill Ruben.

 2   {47}   There also was sufficient evidence that Defendant actively participated in the

 3 actual attempt to kill Ruben. The lethal weapon was fired two to three feet from

 4 Ruben’s bedroom window, and after the shots were fired Defendant returned to the

 5 Camry in an excited state, smelling like burned matches. From this evidence the jury

 6 could draw a reasoned inference that Defendant had been involved in the shooting,

 7 had been outside the bedroom window in very close physical proximity to the murder

 8 weapon, and had shared the deliberate intent to murder Ruben. See State v. Griffin,

 9 1993-NMSC-071, ¶ 25, 116 N.M. 689, 866 P.2d 1156 (holding that evidence of the

10 defendant shooting the victim at close range supported the jury’s finding that the

11 defendant had the deliberate intent to murder the victim); see also State v. Treadway,

12 2006-NMSC-008, ¶ 10, 139 N.M. 167, 130 P.3d 746 (same).

13   {48}   Once in the Camry, Edward said to Defendant after receiving a phone call, “We

14 didn’t get him. We got the little boy.” Defendant replied, “Are you sure it was the

15 little boy?” The exchange between Edward and Defendant provides further support

16 for the jury’s finding that Defendant shared the deliberate intent to murder Ruben.

17   {49}   Because there was sufficient evidence to support the jury’s finding that

18 Defendant had the requisite deliberate intent to kill required for his convictions of



                                              24
 1 first-degree murder and attempted first-degree murder, we affirm those convictions.

 2 2.       Sufficient Evidence Supports Defendant’s Conviction of Conspiracy to
 3          Commit First-Degree Murder

 4   {50}   Defendant also challenges the sufficiency of the evidence to support his

 5 conviction of conspiracy to commit first-degree murder. “Conspiracy consists of

 6 knowingly combining with another for the purpose of committing a felony.” NMSA

 7 1978, § 30-28-2 (1979). “An overt act is not required and the crime of conspiracy is

 8 complete when the felonious agreement is reached.” State v. Lopez, 2007-NMSC-049,

 9 ¶ 21, 142 N.M. 613, 168 P.3d 743 (internal quotation marks and citation omitted).

10 “The jury may therefore infer the existence of an agreement based on the defendant’s

11 conduct and surrounding circumstances . . . .” Gallegos, 2011-NMSC-027, ¶ 45.

12 “Conspiracy is seldom susceptible of direct proof and is usually established by

13 inference from the conduct of the parties. A formal agreement need not be proved; a

14 mutually implied understanding is sufficient to establish the conspiracy.” State v.

15 Dressel, 1973-NMCA-113, ¶ 4, 85 N.M. 450, 513 P.2d 187 (citation omitted).

16   {51}   There is sufficient evidence to support the jury’s finding that Defendant

17 conspired with others to commit murder. In this case, the evidence that supports

18 Defendant’s conviction of first-degree murder also supports the jury’s finding that

19 Defendant was part of a conspiracy to commit first-degree murder. Defendant was

                                            25
 1 with Edward the day before the shooting, he secured a ride to the Gatewood

 2 Apartments for himself and Edward, they arrived at the apartment complex at the

 3 same time as the Suburban group, he shook hands with the persons from the Suburban

 4 group before shots were heard, he went to the shooting scene before the shots were

 5 fired, he ran back from the scene smelling like “burned matches” immediately after

 6 the shots were fired, and when Edward informed Defendant that they shot the wrong

 7 person, Defendant asked Edward if he was sure. From this evidence a reasonable, or

 8 reasoning, jury could find that Defendant was part of an agreement with one or more

 9 others to murder Ruben. See State v. Flores, 2010-NMSC-002, ¶¶ 2-3, 22, 147 N.M.
10 542, 226 P.3d 641.

11 3.       Sufficient Evidence Supports Defendant’s Conviction of Unlawful
12          Transportation of a Firearm

13   {52}   Defendant argues that there is insufficient evidence that he was in unlawful

14 possession of a firearm in violation of NMSA 1978, Section 30-7-16 (2001).

15 Defendant concedes that he was a felon at the time of the charged offenses but

16 contends that there is insufficient evidence to prove he received or possessed a

17 firearm.

18   {53}   Defendant overlooks the fact that the statute also prohibits a felon from

19 transporting a firearm. See § 30-7-16(A) (“It is unlawful for a felon to receive,

                                             26
 1 transport or possess any firearm or destructive device in this state.” (emphasis

 2 added)). Transportation of a firearm is a general intent crime and does not require

 3 proof of the felon’s intent to violate the law for conviction. State v. Dunsmore, 1995-

 4 NMCA-012, ¶¶ 4, 6-7, 119 N.M. 431, 891 P.2d 572. A felon’s knowing act of

 5 transporting a firearm is enough to violate the law. Id. ¶ 7.

 6   {54}   There is sufficient evidence that Defendant knowingly transported a firearm.

 7 Although Defendant’s trial version of the day of the offenses varies greatly from the

 8 other witnesses’ versions, he acknowledged in his trial testimony that on September

 9 14, 2005, he was driving Edward around town and was aware that Edward had

10 brought a gun into the car. Because of Defendant’s admission alone, there is

11 sufficient evidence for a jury to find that Defendant transported a firearm. See

12 Dunsmore, 1995-NMCA-012, ¶ 8 (upholding a conviction for a felon unlawfully

13 transporting a firearm when the defendant transported a person he knew to be in

14 possession of a gun). Accordingly, we affirm Defendant’s conviction for transporting

15 a firearm.

16 C.       The District Court’s Disallowing Impeachment of a Witness Regarding a
17          Prior Bad Act Is Not Grounds for Reversal

18   {55}   Defendant argues that the trial court erred when it denied Defendant the

19 opportunity to cross-examine a State’s witness, Keith Farkas, regarding a prior bad

                                             27
 1 act that was probative of the witness’s character for truthfulness. The State contends

 2 that the district court did not commit error, and even assuming error, any error under

 3 the circumstances was harmless.

 4   {56}   Farkas had been a detective with the Clovis Police Department and conducted

 5 the crime scene investigation on the Camry and the Suburban. In 2006, Farkas was

 6 accused of stealing a work computer. Criminal charges were brought and later

 7 dropped, but because of the criminal charges he was dismissed from the Clovis Police

 8 Department. Defendant wanted to cross-examine Farkas regarding this alleged theft

 9 and argued that the evidence was admissible because it went to Farkas’ credibility and

10 trustworthiness. The State argued that the impeachment should be precluded for its

11 lack of substantial probative value under the discretion afforded a trial court by Rule

12 11-403 NMRA, which provides, “The court may exclude relevant evidence if its

13 probative value is substantially outweighed by a danger of one or more of the

14 following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

15 wasting time, or needlessly presenting cumulative evidence.” The district court

16 excluded the evidence.

17   {57}   Under Rule 11-608(B)(1) NMRA “A party may . . . inquire into particular

18 instances of a witness’s conduct on cross-examination . . . providing the conduct is



                                             28
 1 probative of truthfulness or untruthfulness.” State v. Casillas, 2009-NMCA-034, ¶ 43,

 2 145 N.M. 783, 205 P.3d 830. “Questions concerning embezzlement, burglary, auto

 3 theft and larceny involve dishonesty, [a]re probative as to truthfulness and [a]re

 4 proper [for] cross-examination under Evidence Rule 608(b).” State v. Wyman, 1981-

 5 NMCA-087, ¶ 10, 96 N.M. 558, 632 P.2d 1196.

 6   {58}   While Rule 11-608 specifically allows the court to permit cross-examination

 7 on prior specific acts relating to a witness’s character for truthfulness, the language

 8 in the rule is permissive, not mandatory. See Rule 11-608(B)(1) (“[T]he court may,

 9 on cross-examination, allow [specific instances of a witness’s character for

10 truthfulness] to be inquired into . . . .” (emphasis added)). Because the language in the

11 rule is permissive, the district court did not abuse its discretion when it did not allow

12 Defendant to cross-examine the witness regarding the specific prior dishonest act. See

13 Segura v. K-Mart Corp., 2003-NMCA-013, ¶ 28, 133 N.M. 192, 62 P.3d 283

14 (observing that under Rule 11-608, “even though such evidence may be relevant, its

15 admissibility is left to the sound discretion of the trial court”).

16   {59}   On this record, there is no showing the district court abused the judicial

17 discretion provided by either Rule 11-608 or 11-403. Farkas’s credibility was not

18 probative of any important issue in the case. Farkas testified only that the evidence



                                              29
 1 collected from the vehicles, consisting of fingerprints, hair, and gunshot residue,

 2 produced no conclusive results as to the vehicles’ occupants. His testimony provided

 3 very little, if any, incriminating evidence against Defendant. Defendant would not

 4 have gained anything by impeaching Farkas’s character for truthfulness.

 5   {60}   Because the district court did not abuse its discretion and because Defendant

 6 was not prejudiced in any material respect by the district court’s exclusion of the

 7 minimally relevant impeachment evidence, the district court’s ruling does not warrant

 8 reversal.

 9 D.       Shackling Defendant During Trial Was Not Fundamental Error

10   {61}   We address Defendant’s contention that he was denied a fair trial because he

11 was “chained to the table” throughout his trial without a hearing to determine whether

12 shackling was appropriate. Defendant neither objected to the shackling in the district

13 court nor requested a hearing to consider whether shackling was justified.

14   {62}   Because Defendant did not preserve this issue for appeal, we review for

15 fundamental error. State v. Johnson, 2010-NMSC-016, ¶ 25, 148 N.M. 50, 229 P.3d
16 523 (holding that because the defendant did not object to the use of leg irons during

17 trial, this Court reviewed the issue for fundamental error). Fundamental error “goes

18 to the foundation or basis of a defendant’s rights or . . . take[s] from the defendant a



                                              30
 1 right which was essential to his defense and which no court could or ought to permit

 2 him to waive” and “only applies in exceptional circumstances when guilt is so

 3 doubtful that it would shock the judicial conscience to allow the conviction to stand.”

 4 Cunningham, 2000-NMSC-009, ¶ 13 (internal quotation marks and citations omitted).

 5   {63}   In Johnson we recognized that “‘the Fifth and Fourteenth Amendments prohibit

 6 the use of physical restraints visible to the jury absent a trial court determination, in

 7 the exercise of its discretion, that they are justified by a state interest specific to a

 8 particular trial[,]’ including security concerns.” Johnson, 2010-NMSC-016, ¶ 26

 9 (alteration in original) (quoting Deck v. Missouri, 544 U.S. 622, 635 (2005)). But we

10 pointed out that “where a defendant is restrained in a manner not visible to the jury,

11 prejudice is not presumed.” Johnson, 2010-NMSC-016, ¶ 28.

12   {64}   In this case, there is nothing in the record that reflects that the shackles could

13 be seen by the jury. There were only three instances when defense counsel even

14 mentioned Defendant’s shackles to the judge, and in none of those instances did

15 defense counsel indicate that the shackles could be seen by the jury. First, defense

16 counsel noted during a whispered sidebar conference that Defendant was shackled

17 and could not attend. Second, after the jury was released for lunch, defense counsel

18 asked if Defendant could be unshackled during the lunch break so he could make



                                                31
 1 notes pertaining to afternoon witnesses. The judge denied this request, noting that

 2 Defendant’s shackles did not prevent him from making notes. Third, defense counsel

 3 requested Defendant’s shackles be removed before the jury was brought in one

 4 morning because Defendant would be the first to testify that day, and the judge

 5 granted this request. This last instance indicates that the district court actually took

 6 steps to ensure that the jury did not see Defendant in shackles, minimizing any risk

 7 of prejudice. As we concluded in analogous circumstances in Johnson, where there

 8 was no showing the jury had seen the defendant’s shackles, we conclude that “the

 9 district court did not commit fundamental error by keeping [the d]efendant in

10 shackles for the duration of the trial.” Id. ¶ 29.

11   {65}   Because there was no fundamental error in shackling Defendant in a manner

12 not visible to the jury, we have no need to address the question whether Defendant’s

13 history of flight to avoid prosecution or any other particular considerations would

14 have supported the court’s exercise of discretion in ordering leg restraints during trial.

15 E.       Defendant Was Not Denied a Fair Trial by the Court’s Refusal to Permit
16          Him to Join His Counsel at Sidebar Conferences

17   {66}   Defendant argues that his shackling made it impossible for him to attend

18 sidebar conferences during trial and suggests that this violated his constitutional right

19 to counsel by preventing him from communicating with his lawyer. Defendant cites

                                               32
 1 two United States Supreme Court cases in support of this argument, neither of which

 2 addresses the sidebar issue: Gideon v. Wainright, 372 U.S. 335, 339-40 (1963)

 3 (interpreting the Sixth Amendment to mean that “counsel must be provided for

 4 defendants unable to employ counsel unless the right is competently and intelligently

 5 waived.”), and Illinois v. Allen, 397 U.S. 337, 344 (1970) (emphasizing that courts

 6 should refrain from binding and gagging defendants unless absolutely necessary to

 7 honor “one of the defendant’s primary advantages of being present at the trial, his

 8 ability to communicate with his counsel”). The district court held that because

 9 Defendant was represented by counsel and his counsel attended the sidebar

10 conferences, Defendant did not have a right to join his counsel for the sidebars. We

11 agree.

12   {67}   Defendant was represented by his attorney at all sidebar conferences. See

13 United States v. McCoy, 8 F.3d 495, 496-97 (7th Cir. 1993) (holding that the

14 defendant’s interests were adequately protected by his counsel’s presence at the

15 conference and that the defendant’s “absence from the conferences did not detract

16 from his defense or in any other way affect the fundamental fairness of his trial”).

17 Defendant alleges no specific time when the shackles prevented him from

18 communicating with counsel.



                                            33
 1   {68}   No New Mexico or United States Supreme Court precedent establishes a

 2 defendant’s right to join his counsel at a sidebar conference during trial. The United

 3 States Supreme Court has held that a defendant has a right to be present at a

 4 proceeding “whenever his presence has a relation, reasonably substantial, to the

 5 fullness of his opportunity to defend against the charge” and when the defendant’s

 6 presence “is a condition of due process to the extent that a fair and just hearing would

 7 be thwarted by his absence, and to that extent only.” Snyder v. Massachusetts, 291

 8 U.S. 97, 105-08 (1934), overruled on other grounds by Malloy v. Hogan, 378 U.S.
9 1 (1964); see also Faretta v. California, 422 U.S. 806, 819 n.15 (1975) (“[A]n

10 accused has a right to be present at all stages of the trial where his absence might

11 frustrate the fairness of the proceedings.”). While “a defendant is guaranteed the right

12 to be present at any stage of the criminal proceeding that is critical to its outcome if

13 his presence would contribute to the fairness of the procedure,” Kentucky v. Stincer,

14 482 U.S. 730, 745 (1987), it is the defendant’s burden to show the critical nature of

15 his absence, see id. at 747.

16   {69}   The only sidebar conference when defense counsel actually objected to

17 Defendant’s absence was called to address defense counsel’s objection on

18 foundational grounds to admission of a gun offered as an evidentiary exhibit. The



                                              34
 1 judge deferred a ruling on the objection at the sidebar conference, the State then

 2 provided the necessary foundation in open court, and Defendant stipulated to the

 3 gun’s admission after conferring with his attorney. Defendant has articulated no

 4 reason why his absence from this sidebar conference or any other adversely affected

 5 his ability to communicate with his counsel or to defend himself.

 6   {70}   We conclude that Defendant has failed to establish that his inability to join his

 7 counsel at routine sidebar conferences adversely affected his right to a fair trial or any

 8 other constitutional rights.

 9 F.       The District Court Erred in Enhancing Defendant’s Sentence Pursuant to
10          the Habitual Offender Statute When More Than Ten Years Had Elapsed
11          Between Defendant’s Discharge on the Earlier Offense and the Date of
12          Actual Conviction of the Current Offense

13   {71}   Defendant argues that his sentence should not have been enhanced pursuant to

14 the habitual offender statute because more than ten years had elapsed between

15 Defendant’s discharge from probation for his prior felony conviction and the date of

16 conviction in the current case. The State concedes that the district court erred in

17 application of the habitual offender statute, NMSA 1978, § 31-18-17(A) (2003).

18   {72}   The habitual offender statute defines “prior felony conviction” as “a

19 conviction, when less than ten years have passed prior to the instant felony conviction

20 since the person completed serving his sentence or period of probation or parole for

                                               35
 1 the prior felony, whichever is later . . . .” Section 31-18-17(D)(1) (emphasis added).

 2 The habitual offender statute textually calculates felon status based on the date of the

 3 current felony conviction, not the date of the criminal offense. While questions may

 4 be raised about the policy considerations in allowing delays in conviction to change

 5 the sentence for a criminal offense, particularly in cases like this where Defendant has

 6 reduced his sentence through his time as a fugitive from justice, those are issues for

 7 the Legislature to consider. Because “[i]t is the particular domain of the legislature,

 8 as the voice of the people, to make public policy,” changes in the scope of statutes is

 9 a subject for “legislative therapy, not judicial surgery.” State ex rel. N.M. Judicial

10 Standards Comm’n v. Espinosa, 2003-NMSC-017, ¶ 36, 134 N.M. 59, 73 P.3d 197

11 (Serna, J., specially concurring) (internal quotation marks and citations omitted).

12   {73}   Looking at the relevant dates in this case, Defendant’s probation for his prior

13 felony expired on September 25, 2004, by a court’s order of unsatisfactory discharge.

14 The date of the conviction in this case was March 13, 2015. Because Defendant

15 completed his probation for the prior felony conviction more than ten years before the

16 date of conviction in the current case, we agree with the State’s concession that the

17 district court erred in using the prior felony conviction as a predicate felony to

18 enhance Defendant’s sentence. Accordingly, we vacate the three-year sentence



                                              36
 1 enhancement.

 2 III.     CONCLUSION

 3   {74}   We affirm Defendant’s convictions of first-degree murder, attempted first-

 4 degree murder, and conspiracy to commit first-degree murder. We reverse his

 5 convictions for shooting at a dwelling and conspiring to shoot at a dwelling, and we

 6 vacate the habitual offender enhancement of his sentence. We remand this case to the

 7 district court for entry of an amended judgment and sentence in accordance with this

 8 opinion.

 9   {75}   IT IS SO ORDERED.



10                                         ___________________________________
11                                         CHARLES W. DANIELS, Justice

12 WE CONCUR:



13 ___________________________________
14 JUDITH K. NAKAMURA, Chief Justice



15 ___________________________________
16 PETRA JIMENEZ MAES, Justice




                                            37
1 ___________________________________
2 EDWARD L. CHÁVEZ, Justice



3 ___________________________________
4 BARBARA J. VIGIL, Justice




                                  38